                Case 19-11739-LSS   Doc 67-2   Filed 08/07/19   Page 1 of 6



                                       Exhibit 2




DOCS DE:224884.1 39566/001
                   Case 19-11739-LSS                  Doc 67-2          Filed 08/07/19            Page 2 of 6

                        Case 19-11739-LSS                Doc 43        Filed 08/06/19          Page 1 of 5




                              IN THL UNITED STATES I3ANT~RUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARI',


    In re:                                                             Chapter 11

    iPic-Gold Class Holdings LLC,et al.,i                              Case No. 19-11739(L,SS)

                                          Debtors.                  ~ {Joint Admi~zistra#ion Requested)


                   ORI3lCR (~) A~JTIEIORI~IhT~ ~EBTOR~ `Y"O (A)1'AY AI>i~
                 1-IONOR PItEP~'I`I'I'IO1V CC~I~i'ENSATIOIV,I2EYMBUR,S.A~BLE
             BUSII~TESS EAPENSES,ANll EMPLOY~~ BEN~I~'TT 0~3LIGATIONS,
           AND(B) MAINTAIN AND CONTINUE CERTAIN COMPENSATION AND
      BT+~NI:FIT PROGRAMS POSTPETITION; AND (I~ GRANTING RELATEll RELIEF

                       U~o1i conside~•atzoxz of the motion ("Iv[otion")2 ofthe above-refere~~ced debtors

   axed debtors in possessia~~ (collectively, the "Debto~•s") iri the above captioned chaptex• 11 cases

   for the entry of an ozder (the "Order"}, pursuant to sections 105(a}, 363, and 507(a) of title 11 of

   the United States Code {the `Banla•~iptc~Cade"), to authoz•ize, but not req~lzre, the Debtors to (i)

   pay px~epetition wages, salaries, cona~a~issions, employee benefits, atzd otl~e~• compensation; and

   pay independent contractors; {ii} ~~eenit ~vithholdi~~g obligations az~d deductioi3s;(iii) ~naizltain

   ~ii~ployee compexlsa~ioz~ and benefits programs anti pay iela#ed administ~~~tive obligations; acid

  (iv} to at~tl~ozize a~~plicable banks at~d other fi2~aa~cial institutions receij~e, pz~ocess, honor, and pay

   certain checks presented fo~~ payment a~xt honor• certain fund trai~sfez~ z•egi~ests; and it appearing

   that tl~e relief z•ec~uested is in t11e best intez•est ~f the Debtors' estates, their credi#oi's, and other

   panties i~~ izltei•est; a~sd it a~~~ea~~ing that this Cout-t has.ju~•isdiction over this natter ~ursua~~t to 28



 ~ The l~et~toi•s its these chapter l 1 cases, along ~~~ith t1~e last four digits of each Debtor's federal tat ideiitific~tion
nt3mber, as ap}~Jicable, are: iPic Ente~~tainm~nt Inc. {9582); iPic-Gold Class Fntertai~iu~enl~, LL.0 (4654}; iPic GaJd
Class 1-iolctiligs LLC (631 S); i~~ic Itneciia, LLC (O1 SO); i17ic 'I'elas, LLC (N/!1); a~~d lleiray Beach Holdings, LLC
(1035). The Debtors' principal place ofbusiness is ~R33 Plaza Keal, Suita 335, Boca Raton, FL 33432.
'  AlI c~~~italized teams tzseci but riot deFiiied I~er•ein slahll have the ~neauinbs ascribed To diem in t1~e Motion.


  DOCS SF:101596.5 39566/001
               Case 19-11739-LSS               Doc 67-2        Filed 08/07/19         Page 3 of 6

                   Case 19-11739-LSS             Doc 43       Filed 08/06/19        Page 2 of 5




 U.S.C, §S 157 and 1334; a~ld it appearing that this procee~liug is a core proceeding pursuant to 2$

 U.S.C. § 1 S7(b)(2); az~d it appearing that tl~e z~equire~aaer~ts of Rule 6003 of the Fedez~a~ Rules oi'

 Bai~lc~~uptcy P~•ocedure lave been satisfied; and due and adequate notice of the Motion having

 been givezi under the circumstances; and after due deliberation and c~t~se appearing therefor;

                  IT IS k~EREBY ORDERED TEAT:

                   1.      The Motion is GR/~NTED as set foi~h lei°eitz.

                  2,       The Debtors are authorized, but not di~•ected, to n~alce payments to

 applicable thiz•d patties fz~oz~~ tk~e Employee Tai Witlaholdiz~zgs, Payzoll Taxes azacl Wit1~Iloldiug

 Obligations and in respect of the Benefit Programs, and costs associated therewith, iii accordance

with the Debtors' ordinary course of business and stated policies, as set forth in the Motion.

                           The Debtors are authorized, but not directed, to honor• autsta~lding checks

for Employee Coi~~pe~isation that nay be outsta~~dinb as of tl~e ~etitioz~ Date.

                  ~l.      In accordance tivitll t11is Order and any other• order• of this Count, the bat~lcs

and financial izistitutioals at which the Debtors maintain their accounts are authorized to honor

ehecics pz'ese~~ted foz' payment,i~~iether issued priaa' to or after the Petition Date, and to Donor alI

find tra~lsfer requests made by tl~e Debtors related tl~e~•eto, to the extent that suliicient fiends are

0~1 deposit in such aecou~~ts.

                  5.       Tl~e Debtors are at~t3~orized to pay prepetition amounts oi~ accottr~t of

EmploS~ee Compensatio3l, Reirnbut•sabie Expenses, Iiadepexadez~t Contractors and Benefit

Progi•an~s, inc]iiding ~Il processing ~7id ac~nia~ist~~atii~e fees associated with payment oftl~e

foreboillg, subject to tl~e aggregate ca~~s set 1'ortl~ in the chart i~elow,p~°rn~ic~'ecl hog-r~e>>e~-, that Flo
              Case 19-11739-LSS                 Doc 67-2           Filed 08/07/19    Page 4 of 6

                  Case 19-11739-LSS                Doc 43        Filed 08/06/19     Page 3 of 5




payineirts to oX' oz~ behalf of a~~y Employee with respect to Employee Cam~aensation wiIl exceed

$13,650:


                  I{~N~~~~~{~~~E~,~f, ~~ilr~i'11~,r~ ~%l~~t~~r~l/~I,~I-.      ~~l1E~ r1~'~~Uly



            Wages                                                                       $3,300,000

            Conlinissions                                                                  $40,000

            ADP and EventioFi                                                              $31,000

            Medical PJarxs                                                               $150,000

            Dental Plan                                                                   $11,000

            Vision Plan                                                                    $3,500

            coB~                                                                           ~~,00a
            Life acid Disability Plan                                                     9~17,Q00

            Worke~•s Compensation Plan                                                    $80,000

            Retirement Plan Auclit and Aciininisi~ative Casts                             $40,OQ0

            Rei~xabursable Expenses                                                        $8,000

            Coz•poz•ate Ca7•ds                                                           $225,000

           Izadepenclent Contractors                                                     $100,000

            Otl~ez~ Employee Be~lefits                                                     $5,000

                          The Debtors a~•e authorized to ailava employees to ttse accrued p~~epetitioYl

I''I~O iX1 the Debtors' discretion. Tl~e Dehio~•s also authoz~ized, in their discretion, to pay olrt az~y

accrued 1'TO azlaou~ats that are owed to Ei~iploy~es to the extent ~•ee~tu~•ecI ~i~~dez• ap~~lic~~ble state

la~~.

                7,       Tie Debto~•s ~~re atathoiized to conti~~ue to administer anc~ pi•ovicle tl~eit•

BeneFit Prog~~arns ~~ostpetitioi~ in the ordiz~aiy couzse of business and in the Debtors' discretion.
             Case 19-11739-LSS             Doc 67-2       Filed 08/07/19        Page 5 of 6
                 Case 19-11739-LSS           Doc 43      Filed 08/06/19       Page 4 of 5




                         Natl~ilig in this Order autho7•izes or approves a~ly ~ay~13e1~t, bai~us pla~~, o~•

sevez•atice flan subject to sectiot1503(c) of the Bat~•uptcy Code.

                 9.      Banlci~i~tcy Rule 6003{b) has bee~i satisfied Uecause tl~e relief requested iti

tl~e Motion is necessary to avoic} izntnediate and iz~t•epaz•able farm to the Debtors.

                 10.     Notwi~listanding anything to the contrary contained he~~ein, any payment

made or to be ~11ade u~~.dez~ this Oi•cler, any aL~tl~orization contaia~ed in this Omer, or any claim fog'

which payment is authorized hereunder, shall be subject to az~y a~•dez•s of t}~is Cou~•C appz•ovzzlg

any debta~ in possession firl~uicing for, or any use of cash collateral by, the Debtors, and a~iy

documents providing ~oz~ such debtor in possession financing and any budget govea~ni~~g such

debtor in possession rnar~cing axzd use of cash collateral.

                 11.     The Debtors are aLztlaorized, but not dzrected, to conti~lue to maintain their

Workers' Coxaa~ex~sation Plan in the orditlary course of business. Tl~e auto~a~atzc stay is hereby

modified ~uisuazat to section 3b2(d) of the Banlc~uptcy Code solely to allow the Debtors,in their

clise~•etion, to continue to assess, dete~•nline, and adjudicate any of the unpaid worlc.ers'

compez~satior~ claims dieing these chaptez• 11 cases in accoz~dance wit1~ t11e Woz~kex~s'

Compensation Plan.; pr°ovidec~ /zotine~~er•, However that nothing in this order or the Motion gives a

laoXa-workers' compensation clain~ar~t x•elief fzorn the autoit~atic stay.

                12.     Notwithstanding the ~~ossible applicability of Ba~~kz•uptcy R~~les 6003 and

6004, the terms ~z~d conditions ofthis Order sIi~~ll he i.nunediately effective and e~iforceable. The

a•eq~~iz•exnents set forth in Ban1ula~~tcy Rule 6003(b} are satisfied by tl~e Motion or otlaea•wise
                Case 19-11739-LSS         Doc 67-2        Filed 08/07/19        Page 6 of 6
                  Case 19-11739-LSS          Doc 43       Filed 08/06/19       Page 5 of 5




deemed waived. To tl~e eatel~t the 14-clay stay ofBa3~luuptcy Rule 6004(h)array be consta•ued to

apply to the subject ~i~atter of ti~is O~•dez•, such stay is he~~e~y waived.

                  l 3.   Notice ofthe Motioli es provided tlaez•ein shall be deemed good anc~

sttf~icient ziotice of such Motion and the requirements of Ba~~l~'uptcy Rule 6004(a).

                  I4,    The Debtors a~•e autl~ox•ized and empowered to take all actions necessary to

iinple~nent tlae z•elief granted in this Order.

                  15.    Notwithstanding a~zythin~; to the coi~traly contained herein, any payment

#o be made or authorization contained hereunder shall not be deemed to constitute postpetition

assumption oz• adoption of any contract, program, or policy puz•suant to section 365 ofthe

Ba~licrttptcy Code az~d sk~all not affect the Debtors' rights to contest the arrzouzat oz• validity of

clair~ls.

                  16.    This Court shall ~'etaiz~ juz'isdiction to Dear and determine ali matters

a~•ising from tl~e iznple~nentation of this Order.



Dated:      t     ~~.~'=~'r ~ , 2019                  f

                                                  ~HONORABL~ LAURIE SELBER SILVERSTEIN
                                                   UNITED STATES BANKRUPTCY JUDGE
